DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2013/0264595).
In reference to claim 1, Hong et al. (US 2013/0264595), hereafter “Hong,” discloses an array substrate, with reference to Figure 2, comprising: a base substrate 111; at least one inorganic film layer 114 disposed on the base substrate; and at least one organic soft film layer 113 disposed on a side of the inorganic film layer adjacent to the base substrate; wherein a side surface of the organic soft film layer adjacent to the inorganic film layer has a wavy shape, paragraphs 30 and 39.
In reference to claim 2, Hong discloses the organic soft film layer is in contact with a side surface of the inorganic film layer adjacent to the base substrate.
In reference to claim 3, Hong discloses the side surface of the inorganic film layer adjacent to the base substrate and another side surface opposite to the side surface of the inorganic film layer have a wavy shape, Figures 2 and 3.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2013/0264595) in view of Kim (US 2005/0206304).
In reference to claim 6, Hong discloses a manufacturing method of an array substrate, comprising the following steps: 
step S10: providing a base substrate 111, and forming an organic soft film layer 113 on the base substrate, paragraph 84; and 
step S20: forming an inorganic film layer on a surface of the organic soft film layer, wherein the inorganic film layer generates a stress on the organic soft film layer, such that the stress forms the organic soft film layer in a wavy shape, paragraph 47.
Hong is silent regarding the stress being a compressive stress.
Kim (US 2005/0206304) discloses an inorganic film layer, 60 in Figure 2, wherein the inorganic film layer generates a compressive stress, paragraph 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the inorganic film layer to generate a compressive stress on the organic soft film layer. 

In reference to claim 8, Hong discloses the side surface of the inorganic film layer adjacent to the base substrate and another side surface opposite to the side surface of the inorganic film layer have a wavy shape, Figures 2 and 3.
In reference to claim 9, Hong discloses the inorganic film layer is an interlayer insulating layer in the array substrate, Figure 2.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2013/0264595) in view of Okigawa et al. (US 2018/0366680).
In reference to claim 10, Hong discloses a flexible display panel, paragraph 35, comprising: an array substrate comprising a base substrate 111, an organic soft film layer 113, and an inorganic film layer 114 which are sequentially disposed, paragraph 30; a light emitting layer disposed on the array substrate; and an encapsulation layer disposed on the light emitting layer; wherein a side surface of the organic soft film layer adjacent to the inorganic film layer has a wavy shape, paragraph 39.
Okigawa et al. (US 2018/0366680) discloses a display device including teaching a light emitting layer disposed over an array substrate, paragraphs 72 and 73, and an encapsulation layer disposed on the light emitting layer, paragraph 85.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an encapsulation layer to be disposed on the light emitting layer. One would have been motivated to do so in order to protect the device layers from moisture, paragraph 85.
	In reference to claim 11, Hong discloses the organic soft film layer is in contact with a side surface of the inorganic film layer adjacent to the base substrate.
In reference to claim 12, Hong discloses the side surface of the inorganic film layer adjacent to the base substrate and another side surface opposite to the side surface of the inorganic film layer have a wavy shape, Figures 2 and 3.
In reference to claim 13, Hong discloses the inorganic film layer is an interlayer insulating layer in the array substrate, Figure 2.

Allowable Subject Matter
Claims 5, 7, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5, 7, and 14 would be allowable because the prior art of record fails to teach or fairly suggest the structure or method of making where the organic soft film layer ism mad of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897